Holderman, J. This matter comes before the Court on a motion for summary judgment filed by Respondent. Claimants filed a complaint alleging that an accident occurred on the Frontage Road for Route 83, located approximately 300 yards south of the intersection of said Frontage Road and Avery Street, in Du-Page County. Motion for summary judgment sets forth that the Claimants had heretofore filed a notice of injury with the city of Elmhurst involving the same accident. The motion further states that Claimants have filed in the Circuit Court of DuPage County a lawsuit against the city of Elmhurst, which complaint alleges that at the time of the occurrence, the city of Elmhurst “kept, maintained, supervised, operated and controlled the public streets and highways in said city for use of the public, including the Route 83 Frontage Road approximately 300 feet south of intersection (sic) of said road and Verrett Street in said city.” It further appears that after the completion of the construction of the new Route 83, which completion was several years prior to the date of the accident alleged in Claimants’ complaint, the duty to maintain, repair and control the roadway where the accident allegedly took place was that of the city of Elmhurst and not the State of Illinois. Motion for summary judgment is hereby granted and this cause is dismissed.